Case 1:19-mj-00201-STV Document 1 Filed 09/04/19 USDC Colorado Page 1 of 3
Case 1:19-mj-00201-STV Document 1 Filed 09/04/19 USDC Colorado Page 2 of 3
  Case 3:19-cr-00144-PDW *SEALED* Document 2 Filed 08/21/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                       INDICTMENT

                 v.                            Case No. ______________________

                                               Violations: 18 U.S.C. §§ 113(a)(3),
DANIEL JAMES WALLACE II                        924(c)(1)(A)(iii), and 1153

                                       COUNT ONE

                           Assault with a Dangerous Weapon

The Grand Jury Charges:

       On or about November 24, 2016, in the District of North Dakota, in Indian

country, and within the exclusive jurisdiction of the United States,

                            DANIEL JAMES WALLACE II,

an Indian, assaulted Shannon Dugdale with a dangerous weapon, namely, a firearm, with

intent to do bodily harm to Dugdale;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1153.
Case 1:19-mj-00201-STV Document 1 Filed 09/04/19 USDC Colorado Page 3 of 3
  Case 3:19-cr-00144-PDW *SEALED* Document 2 Filed 08/21/19 Page 2 of 2



                                        COUNT TWO

         Discharge of a Firearm During and in Relation to a Crime of Violence

The Grand Jury Further Charges:

         On or about November 24, 2016, in the District of North Dakota,

                               DANIEL JAMES WALLACE II

did knowingly discharge a firearm during and in relation to a crime of violence for which

he may be prosecuted in a court of the United States, to wit: Assault with a Dangerous

Weapon, as set forth in Count One above;

         In violation of Title 18, United States Code, Section 924(c)(1)(A)(iii).

                                            A TRUE BILL:


                                            /s/ Foreperson
                                            Foreperson

/s/ Nicholas W. Chase
NICHOLAS W. CHASE
First Assistant United States Attorney

JTR/vt
